DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendments filed August 25th, 2021 have been entered. Claims 21-24, 26-41 remain pending in the application. Applicant’s amendments to the claims have overcome each and every objection and 112b rejection previously set forth in the Non-Final Office Action mailed May 25th, 2021 and are hereby withdrawn in light of their correction. The claims are further in condition for allowance as set forth below.
Response to Arguments
Applicant’s arguments, see Remarks (pages 7-9), filed August 25th, 2021, with respect to 103 Rejections have been fully considered and are persuasive.  The 103 Rejections of May 25th, 2021 have been withdrawn. Further, the correction of all matters pertinent to objections and 112b Rejections places the application in condition for allowance as set forth below.
Allowable Subject Matter
Claims 21-24, and 26-41 are allowed.
The following is an examiner’s statement of reasons for allowance:
As set forth in the Non-Final Office Action mailed May 25th, 2021, the indicated allowable subject matter of both the end walls and the side walls each being permanently coupled to the bottom wall, and “the walls defining a cavity, the end walls each including a first section connected to the first side wall and a second section connected to the second side wall such that the second section is movable relative to the first section, the first section of the first end wall being movable relative to the second section of the first end wall, the first section of the second end wall being movable relative to the second section of the second end wall” has been introduced into the independent claim. Notably, the subject .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art previously made of record and not relied upon is still considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Luke F Hall whose telephone number is (571)272-5996.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LUKE HALL/Examiner, Art Unit 3673


/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                        
1/15/2022